        Case 1:19-cv-01395-TJM Document 23 Filed 03/31/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                            JUDGMENT IN A CIVIL CASE

Lakeisha S. Hinton

             Plaintiff(s)
       vs.                             CASE NUMBER: 1:19-cv-1395 (TJM)

Andrew M. Saul
           Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff’s motion for judgment on the pleadings is
GRANTED and the Commissioner’s motion is DENIED. The case is REMANDED to the
Commissioner pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings
consistent with this Decision and Order.

All of the above pursuant to the order of the Honorable Thomas J. McAvoy, dated the
31st day of March, 2021.

DATED: March 31, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
